DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present application is a continuation of application 15576415 filed 11/22/2017.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR 10-2016-0065069 was received on 11/22/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.4.	Claims 17 – 24 are rejected on the ground of nonstatutory double patenting as being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claim(s) 17 – 18 and 21 - 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 20180152234 A1)

Regarding claim 17, Huang discloses subject matter relating to D2D relays. Specifically, Huang discloses a method for releasing a link between a relay user equipment (UE) and a remote UE in a wireless communication system (relay UE and D2D UE release link; see Fig. 10), the method performed by the remote UE and comprising: 
relay UE sends relay release message to D2D UE, causing it to release the link; see paragraphs [0600 – 0601], along with Fig. 10 element 1012); 
	releasing the link based on the connection release message (D2D UE releases link based on message; see paragraph [0601] and Fig. 10 element 1012); and 
	triggering a relay reselection based on the connection release message (relay release message triggers the setup of a new connection through a new relay UE; see paragraphs [0601 – 0605] and [0608], along with Fig. 10 elements 1012 – 1014), 
	wherein based on the remote UE receiving the connection release message, the remote UE excludes the relay UE from candidate relay UEs during the relay reselection (relay release message includes release indication and cause of release; see paragraph [0603]; reselection is to a different relay UE (i.e. excluding the original relay UE); see paragraphs [0602], [0604] and [0608] along with Fig. 10).

Regarding claims 18 and 22, Huang discloses the subject matter of the parent claim(s), as noted above. Huang further discloses: 
wherein the connection release message informs a release reason (relay connection release message includes cause of release; see paragraphs [0601 – 0603]).

Regarding claim 21, Huang discloses a user equipment (UE) which is connected to a relay UE (connected remote and relay UEs; see Figs. 1 and 10), comprising: 
receiving/sending/communicating modules; see paragraphs [0714], [0719], and [0726] along with Fig, 14); and 
a processor connected with the transceiver (CPU; see paragraph [0739]), wherein the processor is configured to: 
	receive, from the relay UE, a connection release message for releasing a link between the UE and the relay UE (relay UE sends relay release message to D2D UE, causing it to release the link; see paragraphs [0600 – 0601], along with Fig. 10 element 1012);
	release the link based on the connection release message (D2D UE releases link based on message; see paragraph [0601] and Fig. 10 element 1012); and 
	trigger a relay reselection based on the connection release message (relay release message triggers the setup of a new connection through a new relay UE; see paragraphs [0601 – 0605] and [0608], along with Fig. 10 elements 1012 – 1014), USActive\114450282\V-1Application No.: TBADocket No.: 8737.01915.US21
	wherein based on the remote UE receiving the connection release message, the remote UE excludes the relay UE from candidate relay UEs during the relay reselection (relay release message includes release indication and cause of release; see paragraph [0603]; reselection is to a different relay UE (i.e. excluding the original relay UE); see paragraphs [0602], [0604] and [0608] along with Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 19 – 20 and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180152234 A1) in view of Kim (US 20160088668 A1)

Regarding claims 19 and 23, Huang discloses the subject matter of the parent claim(s), as noted above. Huang does not explicitly disclose the limitations of claims 19 and 23.

Kim discloses subject matter relating to D2D relays. Specifically, Kim discloses:
wherein based on the release reason being that the link is not allowed, the remote UE does not attempt to establish the link in a time duration (relay UE is not allowed to perform relay functions any longer; see paragraph [0128]; the Examiner notes the UE necessarily waits for some time duration before attempting to reestablish a link)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Huang with Kim by incorporating the idea of not attempting to reestablish the link for a time duration based on the release message indicating that a link is not allowed. One of ordinary skill in the art would have 

	Regarding claims 20 and 24, Huang and Kim teach the subject matter of the parent claim(s), as noted above. Huang further discloses:
	wherein the time duration is autonomously determined by the remote UE (remote UE receives release message and then waits (does not attempt to establish a link) for a time period before continuing on to reselect; see paragraphs [0601 – 0608]; the Examiner understands the remote UE running a timer as autonomously determining the time duration)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A) Brothers - US 20070274241 A1 – D2D relay
	B) Huang - US 20180109985 A1 – D2D relay replacement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464  
/RICKY Q NGO/             Supervisory Patent Examiner, Art Unit 2464